BROCK, Judge.
Defendant assigns as error that the trial judge failed to require the jury to find that defendant’s conduct was a proximate cause of the collision.
*370In defining involuntary manslaughter the trial judge correctly stated that the death must be the natural and probable result of an act of the defendant. Also, in defining culpable negligence the trial judge correctly stated that it must be such recklessness or carelessness, proximately resulting in injury or death, that imports a heedless indifference to the rights and safety of others.
As noted above in the statement of facts, defendant stipulated that each deceased died as a result of injuries received in the collision. However, this is not a stipulation that defendant’s conduct was a proximate cause of the collision. Nevertheless, the trial judge treated the stipulation as a stipulation that defendant’s conduct was the proximate cause of the collision, and that the collision was the proximate cause of the deaths of two of the occupants of the Buick automobile. The instructions to the jury were as follows:
“Now, in this case, gentlemen, the State and the defendant, have stipulated; that is, have agreed, as I have already said, that each of these men came to their death as a result — as a proximate result of a collision between these two automobiles.
“So, the proximate cause of death, so far as the vehicles are concerned, is not a matter that you must concern yourself with. But, you must concern yourself with whether or not the defendant was operating that motor vehicle at the time of the collision.
“And, to that extent, you are concerned with proximate cause of death. If you find from the evidence and beyond a reasonable doubt, the burden being upon the State to so satisfy you, that at the time of the collision between these two vehicles, the defendant, Mr. Boone, was operating this 1966 Dodge, then you would have no further concern with the proximate cause of the death of whichever man you would be thinking about at the time you are deliberating on it.”
Clearly, the foregoing instruction required the jury only to find that defendant was operating the Dodge automobile at the time of the collision. It was error prejudicial to defendant for the court to fail to require the jury to find that defendant’s manner of driving was a proximate cause of the collision.
*371Defendant also assigns as error the instructions given by the trial judge with respect to defendant’s driving across the center line. The evidence in the case tended to shorw that, approaching and continuing beyond the accident scene, the highway was marked with a broken white line in the middle enclosed on both sides by a solid yellow line. The trial judge instructed the jury that it should find defendant guilty if it found, beyond a reasonable doubt, that defendant “intentionally or recklessly drove an automobile at a speed in excess of the posted speed, or drove an automobile across the center line at a point where the law prohibited driving across the center line” (emphasis added).
The trial judge failed to explain to the jury where and under what circumstances it is unlawful to drive an automobile across the center line. The jury was allowed to speculate. From the phrasing of the instruction it seems that the trial judge had in mind the provisions of G.S. 20-150. However, this statute applies to vehicles overtaking and passing another vehicle traveling in the same direction. In this case, all of the evidence indicates that defendant and the Buick were traveling in opposite directions. Under the evidence presented in this case questions were raised as to whether defendant was violating G.S. 20-146, requiring a vehicle to drive upon the right half of the highway, or G.S. 20-148, requiring vehicles proceeding in opposite directions to pass to the right and yield one-half the roadway to the other. No instructions were given the jury upon the requirements of either of these statutes.
Because of errors in the charge the defendant is entitled to a
New trial.
Judges Morris and Hedrick concur.